IN THE SUPREME COURT OF NORTH CAROLINA

                                              2022-NCSC-36

                                                No. 227A21

                                           Filed 18 March 2022

     IN THE MATTER OF: H.R.S.


           Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) (2019) from orders entered on

     28 April 2021 by Judge Thomas B. Langan in District Court, Stokes County. This

     matter was calendared for argument in the Supreme Court on 18 February 2022 but

     determined on the record and briefs without oral argument pursuant to Rule 30(f) of

     the North Carolina Rules of Appellate Procedure.


           Jennifer Oakley Michaud for petitioner-appellee Stokes County Department of
           Social Services.

           James N. Freeman Jr. for appellee Guardian ad Litem.

           Robert W. Ewing for respondent-appellant mother.


           NEWBY, Chief Justice.

¶1         Respondent-mother appeals from the trial court’s orders terminating her

     parental rights1 to H.R.S. (Heather).2 After careful review, we affirm the trial court’s



           1 Respondent also noticed an appeal from the trial court’s permanency planning order
     resulting from a hearing on 21 January 2021, but she does not present any argument as to
     that order in her brief. Thus, this argument is waived. See In re E.S., 378 N.C. 8,
     2021-NCSC-72, ¶ 19 (holding that an argument was waived under N.C. R. App. P. 28(a)
     because the respondent did not present or discuss that argument in the brief).
           2    A pseudonym is used in this opinion to protect the juvenile’s identity and for ease of
     reading.
                                        IN RE H.R.S.

                                        2022-NCSC-36

                                      Opinion of the Court



     orders.

¶2          Heather was born on 15 August 2017 in Forsyth County. On 10 April 2019, the

     Stokes County Department of Social Services (DSS) received a child protective

     services report regarding Heather due to a domestic violence incident and concerns

     regarding respondent’s substance abuse. At the time, respondent and Heather lived

     in the home of Heather’s maternal grandparents with several relatives. In the days

     leading up to the incident, respondent “exhibited signs of hallucinations”—claiming

     “that she was speaking with a deceased individual”—and also “exhibited paranoia

     that those in the home were going to injure her.” On 10 April 2019, respondent came

     home with Heather and appeared to be under the influence of drugs or alcohol. The

     maternal great-grandmother came outside and asked respondent to leave. Ignoring

     the maternal great-grandmother, respondent went inside and stabbed the maternal

     grandfather repeatedly. Respondent was arrested and charged with attempted

     first-degree murder and felony assault with a deadly weapon with intent to kill

     inflicting serious injury.

¶3          That same day, the social worker assigned to Heather’s case learned that

     respondent did not want Heather to remain in the home with the maternal

     grandparents. Respondent wanted Heather to be placed with Heather’s paternal

     grandparents. After an investigation, however, the social worker determined that

     Heather’s paternal grandparents could not serve as a placement due to their criminal
                                            IN RE H.R.S.

                                            2022-NCSC-36

                                         Opinion of the Court



     history. That day, the social worker placed Heather with her maternal uncle; Heather

     and her maternal uncle were to reside at a neighbor’s home.

¶4          On 11 April 2019, the social worker contacted Heather’s father, who was

     incarcerated at the Forsyth County Jail.3 Heather’s father was concerned because he

     was    “aware     of   [respondent]     and     [Heather’s    maternal      uncle]    using

     [m]ethamphetamines together at the neighbor’s home.” DSS then filed a juvenile

     petition alleging that Heather was a neglected juvenile because she “live[d] in an

     environment injurious to [her] welfare.”4 The trial court entered a nonsecure custody

     order which gave custody of Heather to DSS and authorized her placement with a

     foster parent. Thus, Heather was removed from the care of her maternal uncle on 11

     April 2019 and placed in a foster home. On 16 April 2019, the trial court ordered DSS

     to perform a kinship assessment on Heather’s maternal great-aunt and great-uncle;

     Heather was placed with them on 22 April 2019.

¶5          Over the next month, DSS continued working with respondent’s family to find

     an appropriate relative placement. The maternal grandparents “completed a home

     study in May [of 2019] and were in the process of being considered for placement.”

     Heather’s maternal grandfather ultimately refused to submit to a hair follicle test


            3The trial court also terminated the parental rights of Heather’s father, but he did
     not appeal the trial court’s order. Thus, we only recount the actions of Heather’s father as
     relevant to respondent’s arguments.
            4The juvenile petition also alleged that Heather was a dependent juvenile. DSS
     voluntarily dismissed the dependency allegation without prejudice on 25 July 2019.
                                            IN RE H.R.S.

                                            2022-NCSC-36

                                         Opinion of the Court



     and told the social worker on 31 May 2019 that he and the maternal grandmother

     “wished to withdraw from consideration of their home as a potential placement.”

     After a social worker requested that Heather’s maternal uncle undergo a drug screen,

     he also withdrew from consideration the same day. As noted in a DSS court report

     filed on 29 July 2019,

                    [d]uring the course of [31 May 2019], [Heather’s] current
                    placement provider was having chest pains and admitted
                    into the hospital. They requested respite care for [Heather]
                    over the weekend. The following Monday, [the social
                    worker] took [Heather] to the pediatrician where she was
                    diagnosed with the viral infection of hand[,] foo[t,] and
                    mouth. [The social worker] . . . then traveled to [Heather’s]
                    maternal great[-]aunt and [great-]uncle’s home to discuss
                    [the] most recent decisions by [Heather’s maternal uncle].
                    Both adults were visibly upset while expressing their love
                    for [Heather] and wanting what is best for her. The
                    placement providers were upfront and honest in the
                    beginning [of the placement] about their inabilities to do
                    this long term. [Heather’s maternal great-aunt and
                    great-uncle] were adamant they only wanted what was
                    best for [Heather] and that being with a foster parent was
                    in her best interest.

     Having already determined that Heather’s paternal grandparents were not an

     appropriate placement, DSS returned Heather to her previous foster placement on

     31 May 2019. Heather remained in this placement throughout the remainder of the

     proceedings.

¶6         While incarcerated, respondent was charged with assault on a government

     official and resisting a public officer and was placed on suicide watch. After the trial
                                                IN RE H.R.S.

                                               2022-NCSC-36

                                             Opinion of the Court



     court held a hearing regarding the juvenile petition on 25 July 2019, the trial court

     found that Heather was a neglected juvenile because she “was exposed to substance

     abuse and therefore lived in an environment injurious to her welfare.” The trial court

     set the permanent plan for Heather as reunification with her parents, with a

     concurrent plan of adoption. The trial court concluded that visitation with respondent

     was “not in [Heather]’s best interests, as [respondent] remain[ed] incarcerated.”

     Moreover, the trial court ordered respondent to “enter into a case plan and comply

     with its terms.” Respondent entered into her case plan on 30 January 2020. On 21

     September 2019, respondent was convicted of assault on a government official and

     resisting a public officer. On 22 October 2019, respondent was convicted of attempted

     first-degree murder and assault with a deadly weapon with intent to kill inflicting

     serious injury. Respondent will remain in prison until at least October of 2023.

¶7         K.T.,5 a cousin of Heather’s father, and her husband J.T. became involved in

     the case in January of 2020. K.T. and J.T. live in Hagerstown, Maryland, in a

     three-bedroom ranch house on at least an acre of land. J.T. is a sergeant with the

     Maryland State Police; he is a shift commander responsible for other troopers. On 1

     January 2020, several months after Heather was returned to her foster placement,

     K.T. and J.T. learned from a relative that Heather was in DSS custody; Heather’s

     father did not initially inform them. That day, K.T. called DSS several times but was


           5   Initials are used for these relatives to further protect the juvenile’s identity.
                                           IN RE H.R.S.

                                           2022-NCSC-36

                                        Opinion of the Court



     unable to make contact because DSS was closed. During January and February of

     2020, K.T. and J.T. spoke with DSS employees on the phone and visited North

     Carolina. DSS informed K.T. and J.T. that DSS was not “seeking any placement with

     family outside the state because the primary goal was supposed to be reunification.”

     After March of 2020, K.T. and J.T. did not speak with DSS again for several months.

     In May of 2020, while visiting North Carolina, K.T. spoke with Heather’s father, who

     was “very optimistic that he was getting [Heather] back at that time.”

¶8            After a review hearing on 16 July 2020, the trial court changed Heather’s

     primary permanent plan to termination of parental rights and adoption, with a

     secondary plan of reunification. DSS filed a motion to terminate respondent’s

     parental rights on 17 September 2020 on the grounds of neglect, willfully leaving the

     juvenile in foster care while failing to make reasonable progress, and dependency.

     See N.C.G.S. § 7B-1111(a)(1), (2), and (6) (2021). On 22 December 2020, Heather’s

     father filed a “Motion for Expedited Inquiry of Placement” which requested the trial

     court to “[o]rder DSS to complete an expedited inquiry into placement with” Heather’s

     paternal grandmother or K.T. In its order denying the father’s motion, the trial court

     found:

                    6. The juvenile has never met [K.T.], who resides in
                       Maryland. Placement with [Heather’s paternal
                       grandmother] was evaluated and determined to be
                       against [Heather’s] best interests, earlier in the case.

                       ....
                                            IN RE H.R.S.

                                            2022-NCSC-36

                                         Opinion of the Court



                    8. [K.T.] lives in Maryland, and an Interstate Compact
                       Home Study would be required to investigate her
                       suitability for placement. Because of the affinity
                       between [K.T.] and the juvenile, the case does not
                       qualify for an expedited home study.

                       ....

                    12. [K.T. and J.T.] did not contact the Stokes [County]
                       Department of Social Services prior to the initial
                       disposition of the case. The father contacted the Stokes
                       [County] Department of Social Services regarding [K.T.
                       and J.T. on] 12/9/2020 for the first time.

       The trial court therefore concluded that “[i]t is contrary to the best interests of the

       juvenile to be taken from her foster home, where she has lived for 20 months, and

       placed with relatives.” Thus, the trial court denied the father’s motion.

¶9           The motion to terminate respondent’s parental rights was heard on 10

       February 2021 and 26 February 2021. In a written order entered on 28 April 2021,

       the trial court determined that grounds existed to terminate respondent’s parental

       rights under N.C.G.S. § 7B-1111(a)(1) and (2). In a separate written order entered

       the same day, the trial court concluded it was in Heather’s best interests to terminate

       respondent’s parental rights. Accordingly, the trial court terminated respondent’s

       parental rights. Respondent appeals.

¶ 10         A termination of parental rights proceeding consists of an adjudicatory stage

       and a dispositional stage. N.C.G.S. §§ 7B-1109, -1110 (2021); In re Montgomery, 311

       N.C. 101, 110, 316 S.E.2d 246, 252 (1984). Respondent does not challenge the grounds
                                                IN RE H.R.S.

                                                2022-NCSC-36

                                            Opinion of the Court



       for termination adjudicated by the trial court under N.C.G.S. § 7B-1111(a), nor does

       respondent challenge the findings of fact in the trial court’s disposition order. Rather,

       respondent argues the trial court erred by concluding that terminating her parental

       rights was in Heather’s best interests.

¶ 11          “A trial court’s determination concerning whether termination of parental

       rights would be in a juvenile’s best interests ‘is reviewed solely for abuse of

       discretion.’ ” In re S.D.C., 373 N.C. 285, 290, 837 S.E.2d 854, 858 (2020) (quoting In

       re A.U.D., 373 N.C. 3, 6, 832 S.E.2d 698, 700 (2019)). “Under this standard, we defer

       to the trial court’s decision unless it is ‘manifestly unsupported by reason or one so

       arbitrary that it could not have been the result of a reasoned decision.’ ” In re A.K.O.,

       375 N.C. 698, 701, 850 S.E.2d 891, 894 (2020) (quoting In re Z.A.M., 374 N.C. 88, 100,

       839 S.E.2d 792, 800 (2020)). When determining whether termination of a parent’s

       rights is in a child’s best interests,

                     [t]he court may consider any evidence, including hearsay
                     evidence as defined in [N.C.]G.S. [§] 8C-1, Rule 801
                     [(2021)], that the court finds to be relevant, reliable, and
                     necessary to determine the best interests of the juvenile. In
                     each case, the court shall consider the following criteria
                     and make written findings regarding the following that are
                     relevant:

                            (1) The age of the juvenile.

                            (2) The likelihood of adoption of the juvenile.

                            (3) Whether the termination of parental rights will
                            aid in the accomplishment of the permanent plan for
                                             IN RE H.R.S.

                                             2022-NCSC-36

                                           Opinion of the Court



                           the juvenile.

                           (4) The bond between the juvenile and the parent.

                           (5) The quality of the relationship between the
                           juvenile and the proposed adoptive parent . . . .

                           (6) Any relevant consideration.

       N.C.G.S. § 7B-1110(a). This Court is “bound by all uncontested dispositional

       findings.” In re E.F., 375 N.C. 88, 91, 846 S.E.2d 630, 632 (2020) (citing In re Z.L.W.,

       372 N.C. 432, 437, 831 S.E.2d 62, 65 (2019)).

¶ 12         In its disposition order, the trial court found the following facts relating to

       Heather’s bond with her foster mother:

                    5.     The juvenile’s current placement is pre-adoptive,
                           and as such the likelihood of adoption of the juvenile
                           is exceptionally high. [Heather’s foster mother] has
                           expressed an interest and a desire in adopting the
                           juvenile.

                    6.     The juvenile has been in the custody of Stokes
                           County DSS for six-hundred and eighty-six days as
                           of today’s hearing.

                    7.     That the juvenile has been in the care of her current
                           foster mother . . . for six-hundred [and] fifty-seven
                           days.

                    8.     That the juvenile had behavioral issues when she
                           came into care. She would not hug and refused to be
                           hugged. She banged her head [and] would stick her
                           fingers in her ears. She has since become an
                           affectionate a[nd] loving child who is excited and
                           happy.

                    9.     In May of 2019, the juvenile cried and was not able
                                     IN RE H.R.S.

                                     2022-NCSC-36

                                  Opinion of the Court



                    to look at the social worker but is now excited to see
                    her.

             10.    That the juvenile is now verbal and has friends
                    within her community in North Carolina.

             11.    A strong, loving bond exists between [the foster
                    mother] and the juvenile. The juvenile calls [her
                    foster mother], “Mommy”, and turns to [her foster
                    mother] when the juvenile is upset. This bond is of a
                    very high quality.

Moreover, the trial court found the following facts as to K.T. and J.T.:

             30.    That [K.T. and J.T.] have the ability to effectuate a
                    relationship between the minor child’s half-sibling
                    and other biological family members of the minor
                    child that reside in Maryland.

             31.    That [K.T. and J.T.] are willing to provide a
                    permanent placement for the minor child, including
                    adoption.

             32.    That but for the bond between the juvenile and [the
                    foster mother], [K.T. and J.T.] would make suitable
                    caretakers and custodians of the juvenile.

                    ....

             39.    That the father indicated to [K.T. and J.T.] as late
                    as the summer of 2020 that it was likely or that he
                    hoped for reunification with the juvenile.

             40.    That the father did not contact [K.T. and J.T.] until
                    later in the year of 2020 to see if they would be
                    willing to be considered for placement of the
                    juvenile.

             41.    That counsel for the father proffered [K.T. and J.T.]
                    . . . as a placement option in December of 2020.

             42.    During the time the underlying abuse, neglect, [and]
                                            IN RE H.R.S.

                                            2022-NCSC-36

                                         Opinion of the Court



                           dependency case was pending, [K.T. and J.T.] never
                           asked to visit the juvenile and have still never met
                           the juvenile.

                    43.    That the father knew as early as May of 2020 that
                           [K.T. and J.T.] were willing to offer themselves as
                           placement options.

                           ....

                    46.    That the father’s lack of participation in this case
                           resulted in not communicating the interest of [K.T.
                           and J.T.] as a placement option prior to at the
                           earliest November of 2020.

       Respondent does not challenge these dispositional findings; thus, they are binding on

       appeal. In re A.K.O., 375 N.C. at 702, 850 S.E.2d at 894 (“Dispositional findings not

       challenged by respondents are binding on appeal.”).

¶ 13         Respondent contends that “DSS failed to inform the trial court that there were

       relatives who were willing and able to provide for Heather’s proper care and

       supervision.” Thus, respondent argues, “[t]he trial court was not able to consider the

       paternal relative[s] as Heather’s ‘first’ placement as required by . . . N.C.[G.S.]

       § 7B-903(a1).” Moreover, respondent contends that the trial court’s factual findings

       did not support the conclusion that terminating respondent’s parental rights was in

       Heather’s best interests. This is especially so, respondent contends, because the trial

       court also found that Heather had family members who could be a suitable placement.

¶ 14         During the initial abuse, neglect, and dependency stage of a juvenile

       proceeding, the Juvenile Code requires a trial court “to consider whether a relative
                                      IN RE H.R.S.

                                     2022-NCSC-36

                                   Opinion of the Court



placement is available.” In re S.D.C., 373 N.C. at 290, 837 S.E.2d at 858; see also

N.C.G.S. § 7B-900 (2021) (“If possible, the initial approach should involve working

with the juvenile and the juvenile’s family in their own home . . . .” (emphasis added));

N.C.G.S. § 7B-903(a1) (2021) (“In placing a juvenile in out-of-home care under this

section, the court shall first consider whether a relative of the juvenile is willing and

able to provide proper care and supervision of the juvenile in a safe home.”). Under

N.C.G.S. § 7B-1110(a), however, “the trial court is not expressly directed to consider

the availability of a relative placement in the course of deciding a termination of

parental rights proceeding.” In re K.A.M.A., 2021-NCSC-152, ¶ 14 (quoting In re

S.D.C., 373 N.C. at 290, 837 S.E.2d at 858). Rather, if the record contains evidence

tending to show a relative can provide care for the juvenile, the trial court “may treat

the availability of a relative placement as a ‘relevant consideration’ ” under N.C.G.S.

§ 7B-1110(a)(6). Id. (quoting In re S.D.C., 373 N.C. at 290, 837 S.E.2d at 858).

Moreover, “ ‘the availability of a relative [placement] during the dispositional phase’

. . . is not determinative.” In re C.A.D., 247 N.C. App. 552, 564, 786 S.E.2d 745, 752

(2016) (quoting In re M.M., 200 N.C. App. 248, 258, 684 S.E.2d 463, 469 (2009)). In

such a case, “the trial court should make findings of fact addressing ‘the competing

goals of (1) preserving the ties between the children and their biological relatives; and

(2) achieving permanence for the children as offered by their prospective adoptive

family.’ ” In re S.D.C., 373 N.C. at 290, 837 S.E.2d at 858 (quoting In re A.U.D., 373
                                            IN RE H.R.S.

                                            2022-NCSC-36

                                         Opinion of the Court



       N.C. at 12, 832 S.E.2d at 703–04).

¶ 15         Here the trial court appropriately balanced these competing goals. At the

       beginning of the case, in April and May of 2019, DSS attempted to place Heather with

       her various relatives. Early in the case, DSS determined that Heather’s paternal

       grandparents would not be an appropriate placement due to their criminal history.

       On the day respondent stabbed Heather’s maternal grandfather, Heather was

       initially placed with her maternal uncle. After Heather was removed from the care of

       her maternal uncle due to his suspected use of methamphetamines, Heather was

       briefly placed with her foster mother while DSS investigated other family members

       as placement options. Prioritizing relatives, DSS then placed Heather with her

       maternal great-aunt and great-uncle, although this placement was only temporary.

       Heather’s maternal great-aunt and great-uncle subsequently encountered health

       problems that prevented them from continuing to care for Heather. Moreover, the

       maternal uncle and the maternal grandparents withdrew from consideration as

       relative placements on 31 May 2019. Thus, Heather was returned to her foster

       mother that day. At no time during this initial portion of the case, when DSS was

       looking for relative placements, was DSS informed of K.T. and J.T. Rather, DSS was

       informed of K.T. and J.T. as a placement option in November of 2020 at the earliest,

       well after Heather was returned to the care of her foster mother.

¶ 16         Moreover, the trial court properly treated the availability of K.T. and J.T. as a
                                      IN RE H.R.S.

                                      2022-NCSC-36

                                   Opinion of the Court



“relevant consideration” under N.C.G.S. § 7B-1110(a)(6). The trial court found that

K.T. and J.T. “would make suitable caretakers and custodians of the juvenile.” The

trial court also found, however, that Heather’s likelihood of adoption by her foster

mother was “exceptionally high” and that “[a] strong, loving bond exists between [the

foster mother] and the juvenile,” a bond that “is of a very high quality.” The trial court

further found that Heather “had behavioral issues when she came into care” and

found that those issues improved while living with her foster mother. Thus, the trial

court balanced the goal of preserving Heather’s ties with her relatives against the

goal of achieving permanence for Heather. The trial court was not required to

prioritize placement with K.T. and J.T. Therefore, the trial court did not abuse its

discretion by determining that termination of respondent’s parental rights was in

Heather’s best interests. Accordingly, we affirm the trial court’s orders.

      AFFIRMED.